Citation Nr: 1624492	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-42 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.

This case was previously before the Board in June 2013 when it was remanded for additional development.  When it returned to the Board in December 2014, the Board found that there had not been substantial compliance with the prior remand, and again remanded the claim.  The Board finds that there has not been substantial compliance with the December 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must be remanded.


REMAND

The development actions required in the Board's December 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

In the December 2014 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the etiology of any identified skin disability, and to address all diagnosed skin disabilities during the pendency of the claim.  The VA examination and opinion were requested to be provided after all service, VA, and private medical records of the Veteran had been obtained.  Unfortunately, the VA examination was performed and the opinion provided on January 13, 2015, before the requested records were obtained and associated with the record.  In particular, the private medical records of Dr. Greenfield were received on April 7, 2016; extensive VA medical records of Lake City VA Medical Center were received on February 3, 2015; and the private medical records of Dr. Johnson were received on January 13, 2015, though it is unclear when Dr. Johnson's records were associated with the record or reviewed by the VA examiner.  Only the medical records of the Dublin, Georgia VA Medical Center were received prior to the January 2015 VA examination and opinion.  Therefore, the VA examiner was not able to perform a comprehensive examination and provide an opinion based upon a complete factual background.  Accordingly, the VA opinion is based on an incomplete factual background.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the etiology of any identified skin disability.  The examiner must review the claims file and should note that review in the report, including review of service records, VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including Dr. Greenfield's diagnosis of chronic spongiotic dermatitis, VA treatment records indicating that the Veteran was assessed with atopic dermatitis or colloid milium, and the November 2010 VA examination report assessing the Veteran with eczematous dermatitis.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability, to specifically include dermatitis, dry skin, or colloid milium, had its onset in or was caused by active service or by any incident during or related to service, to include herbicide exposure.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

